


EXHBIT 10.1
 FOURTH AMENDED EMPLOYMENT AGREEMENT


THIS FOURTH AMENDED EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered
into as of this 24th day of May, 2011 by and includes the amendments made on
April 21,2009, December 30, 2008, on January 30, 2008 and on December 21, 2007,
between Home Federal Bank (the “Bank”), and Len E. Williams (the
“Employee”).  References to the “Company” mean Home Federal Bancorp, Inc., a
Maryland corporation.


WHEREAS, the Employee has made and will continue to make a major contribution to
the success of the Bank in the position of President and Chief Executive
Officer;


WHEREAS, the Board of Directors of the Bank (the “Board of Directors”)
recognizes that the possibility of a change in control of the Bank or the
Company may occur and that such possibility, and the uncertainty and questions
which may arise among management, may result in the departure or distraction of
key management to the detriment of the Bank;


WHEREAS, the Board of Directors believes that it is in the best interests of the
Bank to enter into this Agreement with the Employee in order to assure
continuity of management of the Bank and its subsidiaries; and


WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee; and


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:


1.  Definitions.


(a)   “Change in Control” means (i) any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any Consolidated Subsidiaries (as
hereinafter defined), any person (as hereinabove defined) acting on behalf of
the Company as underwriter pursuant to an offering who is temporarily holding
securities in connection with such offering, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company's then outstanding
securities; (ii) individuals who are members of the Board on the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board or whose nomination for election
by the Company's stockholders was approved by the nominating
 
 
 
1
 
committee serving under an Incumbent Board or who was appointed as a result of a
change at the direction of the Bank’s primary regulator or the Federal Deposit
Insurance Corporation (“FDIC”), shall be considered a member of the Incumbent
Board; (iii) the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than (1) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (as hereinabove defined) acquires more than 25% of the combined voting
power of the Company's then outstanding securities; or (iv) the stockholders of
the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets (or any transaction having a similar effect); provided
that the term “Change in Control” shall not include an acquisition of securities
by an employee benefit plan of the Bank or the Company or a change in the
composition of the Board at the direction of the Bank’s primary regulator or the
FDIC.


(b)         The term “Consolidated Subsidiaries” means any subsidiary or
subsidiaries of the Company (or its successors) that are part of the affiliated
group (as defined in Section 1504 of the Internal Revenue Code of 1986, as
amended (the “Code”), without regard to subsection (b) thereof) that includes
the Bank, including but not limited to the Company.


(c)                  The term “Date of Termination” means the date upon which
the Employee experiences a Separation from Service from the Bank, as specified
in a notice of termination pursuant to Section 8 of this Agreement or the date a
succession becomes effective under Section 11.


(d)          The term “Effective Date” means September 11, 2006, the original
effective date of this Agreement.


(e)          The term “Involuntary Termination” means the Employee’s Separation
from Service (i) by the Bank without the Employee's express written consent; or
(ii) by the Employee by reason of a material diminution of or interference with
his duties, responsibilities or benefits, including (without limitation), if the
termination of employment occurs within 30 days of  any of the following actions
unless consented to in writing by the Employee:  (1) a requirement that the
Employee be based at a work location exceeding a radius of 50 miles from the
Employee’s primary location of employment with the Bank as of the Date of
Termination, except for reasonable travel on Bank business; (2) a material
demotion of the Employee; (3) a material reduction in the number or seniority of
personnel reporting to the Employee or a material reduction in the frequency
with which, or in the nature of the matters with respect to which such personnel
are to report to the Employee, other than as part of a Bank-wide reduction in
staff; (4) a reduction in the Employee's salary or a material adverse change in
the Employee's perquisites, benefits, contingent benefits or vacation, other
than as part of an overall program applied
 
 
 
2
 
 
uniformly and with equitable effect to all members of the senior management of
the  Bank; (5) a material permanent increase in the required hours of work or
the workload of the Employee; or (6) the failure of the Board of Directors (or a
board of directors of a successor of the  Bank) to elect the Employee as
President and Chief Executive Officer of the  Bank (or a successor of the  Bank)
or any action by the Board of Directors (or a board of directors of a successor
of the  Bank) removing the Employee from such office.  The term “Involuntary
Termination” does not include Termination for Cause, Separation from Service due
to death or permanent disability pursuant to Section 7(f) of this Agreement,
retirement or suspension or temporary or permanent prohibition from
participation in the conduct of the  Bank's affairs under Section 8 of the
Federal Deposit Insurance Act (“FDIA”).


(f)           The term “Section 409A” shall mean Section 409A of the Code and
the regulations and guidance of general applicability issued thereunder.


(g)           The term “Separation from Service” shall have the same meaning as
in Section 409A.


(h)           The terms “Termination for Cause” and “Terminated for Cause” mean
the Employee’s Separation from Service with  the  Bank because of the Employee's
personal dishonesty, incompetence, willful misconduct, breach of a fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement.   The Employee shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to the
Employee a copy of a resolution, duly adopted by the Board of Directors at a
meeting of the Board duly called and held for such purpose (after reasonable
notice to the Employee and an opportunity for the Employee, together with the
Employee's counsel, to be heard before the Board), stating that in the good
faith opinion of the Board of Directors the Employee has engaged in conduct
described in the preceding sentence and specifying the particulars thereof in
detail.


2.  Term.  The initial term of this Agreement shall be a period of one year,
commencing on the Effective Date, subject to earlier termination as provided
herein (the “Initial Term”). Beginning on the first anniversary of the Effective
Date, the term of this Agreement shall be extended for a period of two years,
provided that (i) neither the Employee nor the Company has given notice to the
other in writing at least 90 days prior to the beginning of such two-year term
that this Agreement shall not be extended further; and (ii) prior to the
beginning of such two-year term, the Board of Directors, or a committee of the
Board of Directors which has been delegated authority to act on such matters by
the Board of Directors (“Committee”), explicitly reviews and approves the
extension (the “Second Term”).  Assuming the Employee’s employment has not been
previously terminated pursuant to the preceding sentence, or otherwise under
this Agreement, on the third anniversary of the Effective Date, and on each
anniversary thereafter, the term of this Agreement shall be extended for a
period of three years, provided that (i) neither the Employee nor the Company
has given notice to the other in writing at least 90 days prior to such
anniversary that the term of this Agreement shall not be extended further; and
(ii) prior to such anniversary, the Board of Directors, or the Committee,
explicitly reviews and approves the
 
 
 
3
 
 
extension (the “Extended Term”).  Reference herein to the term of this Agreement
shall refer to both such initial term and such extended terms.


3.  Employment.  The Employee shall be employed as the President and Chief
Executive Officer of the  Bank.  As such, the Employee shall render all services
and possess the powers as are customarily performed by persons situated in
similar executive capacities, and shall have such other powers and duties as the
Board of Directors may prescribe from time to time.  The Employee shall also
render services to the Company or any subsidiary or subsidiaries of the Company
or  Bank as requested by the  Bank from time to time consistent with his
executive position.  The Employee shall devote his best efforts and reasonable
time and attention to the business and affairs of the  Bank to the extent
necessary to discharge his responsibilities hereunder.  The Employee may (i)
serve on charitable or civic boards or committees and, in addition, on such
corporate boards as are approved in a resolution adopted by a majority of the
Board of Directors or the Committee, which approval shall not be withheld
unreasonably and (ii) manage personal investments, so long as such activities do
not interfere materially with performance of his responsibilities hereunder.


4.  Cash Compensation.


(a)           Salary.  The  Bank agrees to pay the Employee during the term of
this Agreement a base salary (the “Salary”) in the annualized amount of
$200,000.    The Salary shall be paid no less frequently than monthly and shall
be subject to customary tax withholding.  The amount of the Employee's Salary
shall be increased (but shall not be decreased) from time to time in accordance
with the amounts of salary approved by the Board of Directors or the Committee
or the board of directors or the appropriate committee of the  Bank after the
Effective Date.  The amount of the Salary shall be reviewed by the Board of
Directors or the Committee at least annually during the term of this Agreement.


(b)           Bonuses.   The Employee shall be entitled to participate in an
equitable manner with all other executive officers of the  Bank in such
performance-based and discretionary bonuses, if any, as are authorized and
declared by the Board of Directors or the Committee for executive
officers.  Bonuses provided for under this Agreement shall be paid no later than
2½ months after the end of the year in which the Employee obtains a legally
binding right to such payments.


(c)           Expenses.  The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in performing
services under this Agreement in accordance with the policies and procedures
applicable to the executive officers of the  Bank, provided that the Employee
accounts for such expenses as required under such policies and procedures.




 
 
4
 




5.  Benefits.


(a)           Participation in Benefit Plans.  The Employee shall be entitled to
participate, to the same extent as executive officers of the  Bank generally, in
all plans of the  Bank relating to pension, retirement, thrift, profit-sharing,
, group or other life insurance, hospitalization, medical and dental coverage,
travel and accident insurance, education, cash bonuses, and other retirement or
employee benefits or combinations thereof.  In addition, the Employee shall be
entitled to be considered for benefits under all of the stock and stock option
related plans in which the  Bank's executive officers are eligible or become
eligible to participate.  It is specifically intended that the Employee will be
eligible to participate in Tier One of the  Bank’s executive year-end cash
incentive plan, commencing October 1, 2006.


(b)           Fringe Benefits.  The Employee shall be eligible to participate
in, and receive benefits under, any other fringe benefit plans or perquisites
which are or may become generally available to the  Bank's executive officers,
including but not limited to supplemental retirement, deferred compensation
program, supplemental medical or life insurance plans, company cars, club dues,
physical examinations, financial planning and tax preparation services.


                6.  Vacations; Leave.  The Employee shall be entitled to (i)
annual paid vacation in accordance with the policies established by the Board of
Directors or the Committee for executive officers (but not less than four
weeks), with such vacation accruing annually and available beginning after the
end of a 90-day orientation period; (ii) voluntary leaves of absence, with or
without pay, from time to time at such times and upon such conditions as the
Board of Directors or the Committee may determine in its discretion; and (iii)
six days of sick leave annually, without carryover, accruing annually beginning
with the Effective Date.


7.   Termination of Employment.


(a)           Involuntary Termination.  The Board of Directors may terminate the
Employee's employment at any time, but, except in the case of Termination for
Cause, termination of employment shall not prejudice the Employee's right to
compensation or other benefits under this Agreement.  In the event of
Involuntary Termination other than after a Change in Control which occurs during
the First Term, the  Bank shall (i) if the Involuntary Termination occurs prior
to the first anniversary of the Effective Date, pay to the Employee within 25
business days after the Date of Termination a lump-sum severance amount equal to
one year’s Salary as in effect immediately prior to the Date of Termination, or
(ii) if the Involuntary Termination occurs during the Second Term, pay to the
Employee within 25 business days after the Date of Termination a lump-sum
severance amount equal to two times the Employee’s Salary as in effect
immediately prior to the Date of Termination, or (iii) if the Involuntary
Termination occurs during an Extended Term, pay to the Employee within 25
business days after the Date of Termination a lump-sum severance amount equal to
2.99 times the Employee’s Salary as in effect immediately prior to the Date of
Termination,  and (iv) provide to the Employee substantially the same group life
insurance, hospitalization, medical, dental, prescription drug and other health
benefits, and long-term disability insurance (if any) for the benefit of the
Employee and his dependents and beneficiaries who would have been eligible
 
 
 
 
5
 
 
for such benefits if the Employee had not suffered Involuntary Termination, on
terms substantially as favorable to the Employee, including amounts of coverage
and deductibles and other costs to him, as if he had not suffered Involuntary
Termination for (a) one year, if the Involuntary Termination occurred during the
Initial Term, or (b) for two years, if the Involuntary Termination occurred
during the Second Term, or (c) for three years if the Involuntary Termination
occurred during an Extended Term.  Notwithstanding the foregoing, if the taxable
payments under this Section 7(a) would extend over a period of time sufficient
for such payments not to be considered severance payments under Section 409A, or
are of a large enough amount (and as such considered deferred compensation under
Section 409A), then the final payment that could be made without causing the
payments to be considered deferred compensation under Section 409A shall include
the present value of the remaining payments, with such present value determined
using the applicable discount rate used for purposes of determining present
value under Section 280G of the Code.


(b)           Termination for Cause.    In the event of Termination for Cause,
the  Bank shall pay to the Employee the Salary and provide benefits under this
Agreement only through the Date of Termination, and shall have no further
obligation to the Employee under this Agreement.


(c)           Voluntary Termination.  The Employee's employment may be
voluntarily terminated by the Employee at any time upon at least 90 days'
written notice to the  Bank or such shorter period as may be agreed upon between
the Employee and the Board of Directors.  In the event of such voluntary
termination, the  Bank shall be obligated to continue to pay to the Employee the
Salary and provide benefits under this Agreement only through the Date of
Termination, at the time such payments are due, and shall have no further
obligation to the Employee under this Agreement.


(d)           Change in Control.  In the event of the Employee’s Involuntary
Termination within 12 months after a Change in Control, and which occurs at any
time following the first anniversary of the Effective Date while the Employee is
employed under this Agreement, the  Bank shall (i) pay to the Employee in a lump
sum in cash within 25 business days after the Date of Termination an amount
equal to 299% of the Employee's “base amount” as defined in Section 280G of the
Code; and (ii) provide to the Employee during the remaining term of this
Agreement substantially the same group life insurance, hospitalization, medical,
dental, prescription drug and other health benefits, and long-term disability
insurance (if any) for the benefit of the Employee and his dependents and
beneficiaries who would have been eligible for such benefits if the Employee had
not suffered Involuntary Termination, on terms substantially as favorable to the
Employee, including amounts of coverage and deductibles and other costs to him,
as if he had not suffered Involuntary Termination; provided, however, that no
payment shall be made under this Section 7(d) that would (1) cause the  Bank to
be “undercapitalized” for purposes of 12 C.F.R. 565.4 or any successor
provision; (2) all payments under this Section 7(d) shall be subject to and
limited to the provisions of this Agreement, and (3) no payment shall be made
unless the Employee enters into a Release Agreement substantially in the form
provided for in Exhibit 1.  Notwithstanding the foregoing, if the Employee is a
“specified employee” (as defined in Section 409A), then the payment under
subparagraph (i) above shall be
 
 
 
 
6
 
 
paid on the sixth month anniversary of the date of the Employee’s Separation
from Service or on the first day of the month following his death, if earlier.


(e)           Death.  In the event of the death of the Employee while employed
under this Agreement and prior to any termination of employment, the  Bank shall
pay to the Employee's estate, or such person as the Employee may have previously
designated in writing, the Salary which was not previously paid to the Employee
and which he would have earned if he had continued to be employed under this
Agreement through the last day of the calendar month in which the Employee died,
together with the benefits provided hereunder through such date.


(f)           Disability.  If the Employee becomes entitled to benefits under
the terms of the then-current disability plan, if any, of the  Bank (the
“Disability Plan”) or becomes otherwise unable to fulfill his duties under this
Agreement, he shall be entitled to receive such group and other disability
benefits, if any, as are then provided by the  Bank for executive employees.  In
the event of such disability, this Agreement shall not be suspended, except that
(i) the obligation to pay the Salary to the Employee shall be reduced in
accordance with the amount of disability income benefits received by the
Employee, if any, pursuant to this paragraph such that, on an after-tax basis,
the Employee shall realize from the sum of disability income benefits and the
Salary the same amount as he would realize on an after-tax basis from the Salary
if the obligation to pay the Salary were not reduced pursuant to this Section
7(f); and (ii) upon a resolution adopted by a majority of the disinterested
members of the Board of Directors or the Committee, the  Bank may discontinue
payment of the Salary beginning six months following a determination that the
Employee has become entitled to benefits under the Disability Plan or otherwise
unable to fulfill his duties under this Agreement. If the Employee’s disability
does not constitute a disability within the meaning of Section 409A, then
payments under this Section 7(f) shall not commence until the earlier of the
Employee’s death or the sixth month anniversary of the Employee’s Separation
from Service, with any delayed payments being made with the first permissible
payment.


(g)           Temporary Suspension or Prohibition.  If the Employee is suspended
and/or temporarily prohibited from participating in the conduct of the  Bank's
affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA, 12
U.S.C. Section 1818(e)(3) and (g)(1), the  Bank's obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the  Bank
may in its discretion (i) pay the Employee all or part of the compensation
withheld while its obligations under this Agreement were suspended and (ii)
reinstate in whole or in part any of its obligations which were suspended.


(h)           Permanent Suspension or Prohibition.  If the Employee is removed
and/or permanently prohibited from participating in the conduct of the  Bank's
affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA, 12
U.S.C. Section 1818(e)(4) and (g)(1), all obligations of the  Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.
 
(i)           Default of the  Bank.  If the  Bank is in default (as defined in
Section 3(x)(1) of the FDIA), all obligations under this Agreement shall
terminate as of the date of
 
 
 
7
 
 
default, but this provision shall not affect any vested rights of the
contracting parties.


(j)           Termination by Regulators.  All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the  Bank:  (1) by the
Director of the Bank’s primary regulator (the “Director”) or his or her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the  Bank under the authority contained in Section 13(c) of the
FDIA; or (2) by the Director or his or her designee, at the time the Director or
his or her designee approves a supervisory merger to resolve problems related to
operation of the  Bank or when the  Bank is determined by the Director to be in
an unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by any such action.


(k)           Reductions of Benefits. Notwithstanding any other provision of
this Agreement, if payments and the value of benefits received or to be received
under this Agreement, together with any other amounts and the value of benefits
received or to be received by the Employee, would cause any amount to be
nondeductible by the  Bank or any of the Consolidated Subsidiaries for federal
income tax purposes pursuant to or by reason of Section 280G of the Code, then
payments and benefits under this Agreement shall be reduced (not less than zero)
to the extent necessary so as to maximize the economic present value of benefits
to be received by the Employee, as determined by the Compensation Committee of
the Board of Directors of the Company as of the date of the Change in Control
using the discount rate required by Section 280G(d)(4) of the Code, without
causing any amount to become nondeductible pursuant to or by reason of Section
280G of the Code.


(l)           Further Reductions.  Any payments made to the Executive pursuant
to this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. Section 1828(k) and FDIC regulation 12 C.F.R. Part
359, Golden Parachute and Indemnification Payments.


8.  Notice of Termination.  In the event that the  Bank desires to terminate the
employment of the Employee during the term of this Agreement, the  Bank shall
deliver to the Employee a written notice of termination, stating whether such
termination constitutes Termination for Cause or Involuntary Termination,
setting forth in reasonable detail the facts and circumstances that are the
basis for the termination, and specifying the date upon which employment shall
terminate, which date shall be at least 30 days after the date upon which the
notice is delivered, except in the case of Termination for Cause.  In the event
that the Employee determines in good faith that he has experienced an
Involuntary Termination of his employment, he shall send a written notice to
the  Bank stating the circumstances that constitute such Involuntary Termination
and the date upon which his employment shall have ceased due to such Involuntary
Termination.  In the event that the Employee desires to effect a Voluntary
Termination, he shall deliver a written notice to the  Bank, stating the date
upon which employment shall terminate, which date shall be at least 90 days
after the date upon which the notice is delivered, unless the parties agree to a
date sooner.
 
 
 
 
 
8
 
9.  Restrictive Covenants; Sanctions.  The following restrictive covenants shall
apply:


(a)           Nonsolicitation
 
4. .  The Employee shall not solicit any Customers for services or products then
provided by the Company, the Bank or the Consolidated Subsidiaries following 18
months from the Employee’s Date of Termination.  For purpose of this Section,
“Customers” are defined as (1) all customers serviced by the Company, the Bank,
or any of the Consolidated Subsidiaries as of the Employee’s Date of
Termination, (2) all potential customers whom the Company and the Bank, or any
of the Consolidated Subsidiaries, actively solicited at any time during 12
months before the Employee’s Date of Termination, and (3) all successors,
owners, directors, partners and management personnel of the Customers described
in (1) or (2).
 
(b)           Nonraiding of Employees.  The Employee recognizes that the
workforce of the Company and the Bank is a vital part of their businesses;
therefore, following 18 months from the Employee’s Date of Termination,
the Employee will not directly or indirectly recruit or solicit any Employee (as
defined below) to leave his or her employment with the Company, the Bank, or any
of the Consolidated Subsidiaries. Without limiting the foregoing, this includes
that the Employee shall not (1) disclose to any third party the names,
backgrounds, or qualifications of any of the Employees or otherwise identify
them as potential candidates for employment, or (2) personally or through any
other person approach, recruit, interview or otherwise solicit Employees to work
for any other employer.  For purposes of this Section, “Employees” means all
employees working for the Company, the Bank or any of the Consolidated
Subsidiaries at the time of the Employee’s Date of Termination.
 
(c)           Confidential Information.   The Employee acknowledges that in the
course of the Employee’s employment, the Employee will have or obtain knowledge
of confidential information and other secrets concerning the Company and the
Bank, and their businesses, plans and strategies, their actual and prospective
customers, and other matters which are valuable to Company and the Bank, and
which the Company and the Bank do not want disclosed (“Confidential
Information”).  The Employee shall not during the term of employment, nor any
time thereafter, disclose to any other person or entity any Confidential
Information unless (1) the Board of Directors of the Company consents to the use
or disclosure of the information, (2) such information is generally available to
the public, or (3) disclosure is required by law or court order.
 
(d)           Non-Defamation.  The Employee shall not, during the course of the
Employee's employment with the Company or the Bank, nor at any time thereafter,
directly or indirectly, in public or private, in any manner or in any medium
whatsoever, deprecate, impugn or otherwise make any comments, writings, remarks
or other expressions that would, or could be construed tend to or be construed
to tend to defame the Company, the Bank, or either of their reputations.  Nor
shall the Employee assist any other person, firm or company in so doing.
 
(e)           Sanctions.
 
(1)           Right to Recover Previous Payments.  In the event any of the
provisions of this Section 9 are violated, the Company or the shall have the
right to recover, at any time and in its sole discretion, all payments and other
compensation (of whatever nature)
 
 
 
 
9
 
 
paid to the Employee (or the equivalent value thereof, in the case of insurance
or other non-monetary payments) after such violation occurred.
 
(2)           Injunctive Relief.  The Employee acknowledges that it is
impossible to measure in money the damages that will accrue to the Company and
the Bank if the Employee fails to observe the covenants in this Section 9 (the
“Restrictive Covenants”); therefore, the Restrictive Covenants may be enforced
by an action at law for damages and by an injunction or other equitable remedies
to prohibit the restricted activity.  The Employee hereby waives the claim or
defense that an adequate remedy at law is available to the Company and the
Bank.  Nothing set forth herein shall prohibit the Company and the Bank from
pursuing all remedies available to them.
 
(f)           Reasonableness.  The parties agree that this Agreement in its
entirety, and in particular the Restrictive Covenants, are reasonable both as to
time and scope.  The parties additionally agree (1) that the Restrictive
Covenants are necessary for the protection of the Company and the Bank’s
business and goodwill; (2) that the Restrictive Covenants are not any greater
than are reasonably necessary to secure the Company and the Bank’s business and
goodwill; and (3) that the degree of injury to the public due to the loss of the
service and skill of the Employee or the restrictions placed upon the Employee’s
opportunity to make a living with the Employee’s skills upon enforcement of said
restraints, does not and will not warrant non-enforcement of said restraints.
The parties agree that if the scope of the Restrictive Covenants is adjudged too
broad to be capable of enforcement, then the parties authorize said court or
arbitrator to narrow the Restrictive Covenants so as to make them capable of
enforcement, given all relevant circumstances, and to enforce the same.
 
(g)           Survival.  This Section 9 shall survive the termination of this
Agreement.
 
10.  Attorneys' Fees.  The  Bank shall pay all legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by the Employee
as a result of (i) the Employee's contesting or disputing any termination of
employment, or (ii) the Employee's seeking to obtain or enforce any right or
benefit provided by this Agreement or by any other plan or arrangement
maintained by the  Bank (or a successor) or the Consolidated Subsidiaries under
which the Employee is or may be entitled to receive benefits; provided that
the  Bank's obligation to pay such fees and expenses is subject to the
Employee's prevailing with respect to the matters in dispute in any action
initiated by the Employee or the Employee's having been determined to have acted
reasonably and in good faith with respect to any action initiated by the  Bank.




11.  No Assignments.


(a)           This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other party; provided, however, that
the  Bank shall require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) by an
 
 
 
 
10
 
 
assumption agreement in form and substance satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the  Bank would be required to perform it, if no such
succession or assignment had taken place.  Failure to obtain such an assumption
agreement prior to the effectiveness of any such succession or assignment shall
be a breach of this Agreement and shall entitle the Employee to compensation and
benefits from the  Bank in the same amount and on the same terms as the
compensation pursuant to Section 7(d) of this Agreement.  For purposes of
implementing the provisions of this Section 11(a), the date on which any such
succession becomes effective shall be deemed the Date of Termination.


(b)             This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


12.  Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Bank at its home office,
to the attention of the Board of Directors with a copy to the Secretary of
the  Bank, or, if to the Employee, to such home or other address as the Employee
has most recently provided in writing to the  Bank.


13.  Amendments.  No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.


14.   Headings.  The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.


15.  Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


16.  Governing Law. This Agreement shall be governed by the laws of the State of
Idaho.


17.  Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the rules of the American Arbitration Association then in effect.  Judgment
may be entered on the arbitrator's award in any court having jurisdiction.  The
Bank’s primary regulator may appear at any arbitration hearing but the decision
is not binding on the  Bank’s primary regulator.


18.  Deferral of Non-Deductible Compensation. In the event that the Employee's
aggregate compensation (including compensatory benefits which are deemed
remuneration for purposes of Section 162(m) of the Code) from the  Bank and the
Consolidated Subsidiaries for any calendar year exceeds the maximum amount of
compensation deductible by the  Bank or any of the Consolidated Subsidiaries in
any calendar year under Section 162(m) of the Code (the “maximum allowable
amount”), then any such amount in excess of the maximum allowable
 
 
 
11
 
 
amount shall be mandatorily deferred with interest thereon at 8% per annum to a
calendar year such that the amount to be paid to the Employee in such calendar
year, including deferred amounts and interest thereon, does not exceed the
maximum allowable amount.  Subject to the foregoing, deferred amounts including
interest thereon shall be payable at the earliest time permissible.


19.  Knowing and Voluntary Agreement.  Employee represents and agrees that he
has read this Agreement, understands its terms, and that he has the right to
consult counsel of choice and has either done so or knowingly waives the right
to do so.  Employee also represents that he has had ample time to read and
understand the Agreement before executing it and that he enters into this
Agreement without duress or coercion from any source.
 
* * * * *



 
 
12
 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.


 

 
HOME FEDERAL BANK
            _________________    Eric S. Nadeau  By: ____________________ 
Secretary      Its: _____________________            EMPLOYEE               
________________________    Len E. Williams 

 



                                                                         









13
